Order, Supreme Court, New York County (Harold Tompkins, J.), entered December 6, 1993, which denied petitioners’ motion to disqualify the law firm of Kelley Drye & Warren ("Kelley”) as counsel for respondents in the pending arbitration proceeding before the National Association of Securities Dealers, Inc. (NASD), unanimously affirmed, with costs.
While McMahan Securities was concededly a client of Kelley Drye & Warren in the past, said prior representation is not adverse or substantially related to the issues in the pending arbitration (see, Cardinale v Golinello, 43 NY2d 288, 295-296). Indeed, there is no credible evidence that Kelley’s representation of petitioners related to McMahan Securities’ restructuring or their amended partnership agreement—the issues before the NASD arbitration. The only attorney-client *363relationship Kelley had in regard to the new partnership agreement was with respondent Boyd, not McMahan Securities.
We have considered all other claims and find them to be meritless. Concur—Carro, J. P., Rosenberger, Kupferman, Nardelli and Tom, JJ.